Case 3:15-cr-00108-TAD-KLH Document 61 Filed 05/26/20 Page 1 of 3 PageID#: 279

AO 245D (Rev. 09/19 - WDLA) Judgment in a Criminal Case for Revocations

Sheet 1

 

4 TANNA
RECEIVED - MONROE

MAY 9.12020

TONY R.-MOORE, CLERK

BY fee
DEPUTY

UNITED STATES OF AMERICA
¥.

SOLOMON LEWIS DEVOIL

Date of Original Judgment:_9/4/2019
(Or Date of Last Amended Judgment)

Reason for Amendment:

© Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

admitted guiit to violation of condition(s)

UNITED STATES DISTRICT COURT

Western District of Louisiana

Monroe Division

AMENDED JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

Case Number: 3:15-CR-00108-1
USM Number: 293 68-064

 

‘Defendant's Attorney,

of the term of supervision.

 

was found in violation of condition(s) Mc9; SPC 1,3; 8C 3, 16, 13

after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number
SEE NEXT PAGE

Nature of Violation

Violation Ended

‘The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

L] = The defendant has not violated condition(s)

and is discharged as to such violations(s) conditions.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay restitution

the defendant must notify the court and United States attorney of material changes in econonp#tt

circumstances.

  

   

; May 26, 2020
Date of a) of Judbment ‘
f

“Signature of Judge

    

IERRY.A. DOUGHTY, bnited Slates District Judge
Name of Judge Title of Judge

 

May 26, 2020
Date

 

 

 
Case 3:15-cr-00108-TAD-KLH Document 61 Filed 05/26/20 Page 2 of 3 PagelD#: 280
AO245D = (Rev. 09/19 - WDLA) Judgment in a Criminal Case for Revocations
Sheet 1A

 

Judgment — Page 2 of 3
DEFENDANT: SOLOMON LEWIS DEVOIL

CASE NUMBER: 3:15-CR-00108-1

 

ADDITIONAL VIOLATIONS
Violation Number Nature of Offense Violation Ended

MC 9 Defendant has failed to pay his special assessment fee.
SC 3 Defendant has failed to answer inquired by probation officer

truthfully
Spc | Defendant has failed to actively participate in mental health

counseling
SC 10 Defendant has prevented probation officer from visiting him

anywhere besides his residence

SC 13 Defendant has failed to comply with third party risk notification
requirement
MC 2 Defendant committed new traffic offenses and public intimidation 12/9/2018

MC 2 Defendant wrote letter to girlfriend containing threats on her life. 7/2/2019

 
Case 3:15-cr-00108-TAD-KLH Document 61 Filed 05/26/20 Page 3 of 3 PagelID#: 281
AQ 245D ~— (Rey. 09/19 - WDLA} Judgment in a Criminal Case for Revocations

Sheet 2 — lnprisonment

 

 

Judgment — Page 3 of 3

DEFENDANT: SOLOMON LEWIS DEVOIL
CASE NUMBER: 3:15-CR-00108-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: 24 months with no supervision to follow.

L] The court makes the following recommendations to the Bureau of Prisons:

od The defendant is remanded to the custody of the United States Marshal,

J The defendant shall surrender to the United States Marshal for this district:
Li at Ooam © pm. on

L]  asnotified by the United States Marshal.

LJ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[.] before 2 p.m. on

 

(1 _ asnotified by the United States Marshal.

CL]  asnotified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL -
By

 

DEPUTY UNITED STATES MARSHAL
